Citation Nr: 0103410	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for non-service connected Department of Veterans 
Affairs (VA) pension benefits. 


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States, including recognized guerilla service, from November 
1944 to June 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) from a February 1998 determination 
by the VA Regional Office (RO) that the appellant was not 
eligible for non-service connected pension benefits under the 
laws administered by VA.  The appellant perfected an appeal 
of that decision.


FINDING OF FACT

The appellant's only service in the Armed Forces of the 
United States consisted of service in the Commonwealth Army 
of the Philippines, including recognized guerrilla service.


CONCLUSION OF LAW

The appellant is not eligible for non-service connected 
pension benefits under the laws administered by VA.  
38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1521 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Non-service connected pension benefits are payable to any 
veteran who served at least 90 days during a period of war 
who is permanently and totally disabled from non-service 
connected disability that is not the result of his own 
misconduct.  38 U.S.C.A. § 1521.  The term "veteran" under 
the applicable statutes and regulations means a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. 
§ 3.1(d).  Service before July 1, 1946, in the Commonwealth 
Army of the Philippines in the service of the Armed Forces of 
the United States, including recognized guerrilla service, is 
deemed to have been active military, naval, or air service 
for the purposes of determining eligibility for VA 
compensation benefits.  Such service does not constitute 
active military, naval, or air service for the purpose of 
determining eligibility for VA non-service connected pension 
benefits.  38 U.S.C.A. § 107(a); Fazon v. Brown, 9 Vet. App. 
319 (1996); 38 C.F.R. § 3.8.

In response to the appellant's October 1997 claim for non-
service connected pension benefits, the RO obtained 
verification of his service from the service department.  The 
May 1999 service department certification indicates that the 
veteran had recognized guerrilla service in the Commonwealth 
Army of the Philippines from November 1944 to August 1945 and 
regular Philippine Army service from August 1945 to June 
1946.  The evidence does not indicate that the appellant had 
any other service in the Armed Forces of the United States, 
nor does he so claim.

The appellant's only service in the Armed Forces of the 
United States was as a recognized guerrilla or in the 
Commonwealth Army of the Philippines.  In accordance with the 
applicable law, such service does not constitute qualifying 
service for the purpose of determining eligibility for non-
service connected pension benefits.  The Board has 
determined, therefore, that the appellant is not eligible for 
non-service connected pension benefits as a matter of law.  
38 U.S.C.A. § 107(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the claim should be denied as a matter of law if 
there is no eligibility under the law); 38 C.F.R. § 3.8.


ORDER

Eligibility for non-service connected pension benefits is 
denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

